Case 1:15-cv-00382-HSO-JCG Document 343-1 Filed 01/22/19 Page 1 of 6

EXHIBIT 1
Case 1:15-cv-00382-HSO-JCG Document 343-1 Filed 01/22/19 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION
DOUGLAS HANDSHOE
V. CIVIL ACTION NO. 1:15cev382-HSO-JCG
VAUGHN PERRET, CHARLES LEARY &
DANIEL ABEL, D/B/A/ TROUT POINT
LODGE LTD OF NOVA SCOTIA & IN
THEIR INDIVIIDUAL CAPACITIES
PROGRESS MEDIA GROUP LIMITED,
MARILYN SMULDERS, & ASHOKA

DECLARATION OF DOUGLAS HANDSHOE

I, Douglas Handshoe, declare the following to be true and correct, and if
called as a witness, I could competently testify to the matters hereinafter set forth
which are within my personal knowledge. Under penalty of perjury 1, swear and

affirm the following:

CASE SUMMARY

I am the Plaintiff / Counter defendant in this matter. This is a case about the
misuse of the United States copyright laws as one of many tactics in a campaign
of libel terrorism and related Canadian smear campaigns directed towards Plaintiff
and Plaintiffs lawyers in Mississippi and Louisiana from Canada, a country
without the Free Speech and procedural due process protections contained in the

United States Constitution, in an attempt to suppress truthful reporting on matters
Case 1:15-cv-00382-HSO-JCG Document 343-1 Filed 01/22/19 Page 3 of 6

in the public court record involving a massive political corruption scandal,
resulting criminal investigation, conviction and incarceration of former Jefferson
Parish President Aaron Broussard. In one of many such corrupt self-enrichment
schemes perpetrated by Broussard, he used his Canadian property holdings
managed by his unindicted criminal co-conspirators, Charles Leary, Vaughn Perret
and Daniel Abel, to perpetrate bribery and money laundering schemes involving
politically connected individuals that did substantial business with the Parish of
Jefferson, Louisiana. Abel, Leary and Perret have since misused libel and
intellectual property laws to silence news reporting on this matter of public interest
in a campaign of libel terrorism.
DECLARATION OF FACTS AND EVIDENCE
1. Attached as Exhibit 2 is the United States Bankruptcy Court Chapter 11
Proceeding Memo and Minutes of the §341 Meeting held on July 20, 2015 in
Gulfport, Mississippi showing O’Cain’s previous work in 2015 for Leary
and Perret. (Dkt #34)
2. Attached as Exhibit 3 is the email from Leary to the Court dated January 17,
2019.
3. On December 17, 2018 I met with my business partner Sheila Cruthird in
order to modify the work plan of Douglas K. Handshoe CPA PLLC for the

2019 tax filing season to insure that Handshoe would have adequate time to
Case 1:15-cv-00382-HSO-JCG Document 343-1 Filed 01/22/19 Page 4 of 6

prepare for the pre-trial conference and for the trial. After the meeting,
Handshoe modified his schedule by moving a scheduled annual due
diligence meetings with an ERISA Trustee that serves one of my larger
clients, a company with business operations across the eastern half of the
United States. I also had to reschedule dates that were reserved to prepare a
full set of GAAP financial statements including footnotes and management
discussion and analysis of the 2018 financial results that are due on January
31, 2019. The Schedule of Work in Process alone for this entity
encompasses over seventy-five cost centers located in 9 states across the
eastern United States.

4. In addition to moving 2019 appointments that have been scheduled since
December 1, 2018, Handshoe has worked in excess of 156 hours on the
scheduled projects and others from January 2, 2019 to this date in order to
insure the firm’s deadlines were met.

5. On January 7, 2019 the Internal Revenue Service announced the start of
electronic filing for 2019 would be on January 28, 2019, 10 days after the
normal start of tax season. By law, certain submission such as Form 1099
series must be disseminated to the payees by January 31, 2019. Steps that
must be taken before e-filing include advance validation of the electronic

transmissions. Forms W-2 must also be disseminated to employees on or
Case 1:15-cv-00382-HSO-JCG Document 343-1 Filed 01/22/19 Page 5 of 6

before January 31, 2019. As of this date we have not been able to validate or
schedule for submission any such filings. Douglas Handshoe CPA PLLC
prepares in excess of 1,500 such forms for a wide variety of businesses in
South Mississippi.

6. In my capacity as a Certified Public Accountant I am required to attend
several Board of Directors meetings in the month of January each year
including scheduled meetings in Jackson Mississippi and the Hattiesburg
area. Due to a conflict with the Pre-trial conference I had to seek to
reschedule one such meeting to a different day this week, which was
accommodated by the firm’s client but only after extraordinary difficulty as
certain of the Board members fly to Jackson, Mississippi from locals as far
away as Pennsylvania and Los Angeles California to attend this annual
meeting. Due to a conflict with the Court’s trial calendar, I also had to
reschedule an annual due diligence meeting with an ERISA trustee and his
business valuation expert, who also travel to Mississippi annually from
Pennsylvania and the West Coast, forcing these gentlemen to have to
reschedule flights and hotel accommodations.

7. Due to the Court’s trial calendar and the late start to the IRS accepting e-
filed transmissions of income tax returns, I also had to delay the start of

taking appointments for the preparation of personal income taxes to the
Case 1:15-cv-00382-HSO-JCG Document 343-1 Filed 01/22/19 Page 6 of 6

week of February 11, 2019, a full two weeks later than the normal start of
such work.

8. The firm’s calendar is literally booked with work events and appointments
through the end of the filing season for individuals and businesses on April
15, 2019 in part for the reasons stated above. Any continuance past the
proceedings as currently scheduled would literally subject the Accounting
firm to chaos, especially in light of the extraordinary effort certain of the
firm’s clients have made to accommodate the existing dates for the pre-trial
conference and trial.

I swear and affirm I have examined the Exhibits | through 3 and they are
true and correct in all respects.

So certified this the 22™ day of January, 2019,

je

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com

 
